ACCEPTED
                                                                                              03-14-00528-CR
                                                                                                     4125438
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                        2/12/2015 12:07:10 PM
                                                                                             JEFFREY D. KYLE
                                                                                                       CLERK
                      IN THE THIRD COURT OF APPEALS
                          FOR THE STATE OF TEXAS
                                                                          FILED IN
JAMES ALAN WEATHERFORD                                             3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
V.                                                               NO. 03-14-00528-CR
                                                                   2/12/2015 12:07:10 PM
                                                                       JEFFREY D. KYLE
THE STATE OF TEXAS                                                          Clerk

                     APPELLANT’S SECOND MOTION FOR
                     EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

       COMES NOW, James Alan Weatherford, by and through his attorney of record,

Dal Ruggles, and files this his Second Motion for Extension of Time to File Brief and in

support thereof, would show the Court the following:

                                           I.

       That the above-styled and numbered cause is styled The State of Texas v. James

Alan Weatherford, Cause Number 12-0465-K277 in the 368th Judicial District Court of

Williamson County, Texas. Appellant was sentenced on July 23, 2014.

                                          II.

       Appellant plead guilty to counts 1-24 of Possession of Child Pornography with no

agreed plea recommendation. Appellant went to the Court for punishment. The trial

court assessed punishment at five (5) years imprisonment for each count to run

concurrent with cause number 14-0874-K368. The date of sentencing was July 23, 2014.

                                          III.

       Appellant’s notice of appeal was filed on August 20, 2014. A motion for new

trial was filed on August 21, 2014.   The reporter’s record was filed on November 19,

2014. The clerk’s record was filed on September 8, 2014 and supplemental clerk’s




	                                                                                    1	  
records were filed on September 18, 2014, November 21, 2014, November 24, 2014 and

November 26, 2014. The due date for the brief is Thursday, February 12, 2015.

                                           IV.

               This is Appellant’s first motion for extension of time to file his brief.

Appellant respectfully requests a forty-five day extension of time to file the brief, which

would make such brief due on Monday, March 30, 2015.

                                            V.

       The undersigned attorney has been unable to complete the brief due to lack of

time. Counsel has completed review and research associated with his case and is the

process of drafting his brief. He has not been able to devote sufficient time to complete

the brief however due to a heavy workload that includes numerous cases and appeals in

several counties. He asks that this extension be granted so that he may effectively

represent Appellant and so that justice may be done in this case.

                                             Respectfully Submitted,


                                              /s/ Dal Ruggles
                                             DAL RUGGLES
                                             Attorney at Law
                                             1103 Nueces St.
                                             Austin, Texas 78701
                                             Phone: (512) 477-7991
                                             Facsimile: (512) 477-3580
                                             SBN: 24041834
                                             Email: dal@ruggleslaw.com

                                             ATTORNEY FOR APPELLANT




	                                                                                       2	  
                           CERTIFICATE OF SERVICE

       I, Dal Ruggles, hereby certify that a true and correct copy of the foregoing

Appellant’s Second Motion for Extension of Time to File Brief was e-served to Mr. John

C. Prezas of the Williamson County District Attorney's Office on this the 12th day of

February, 2015.



                                                   /s/ Dal Ruggles
                                                  DAL RUGGLES




	                                                                                  3